Citation Nr: 0028236	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  98-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a 
bilateral ear disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1942 to 
October 1945 and September 1952 to October 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that the veteran 
had not submitted new and material evidence in order to 
reopen a claim of service connection for bilateral hearing 
loss.  

In August 1985, the RO denied the veteran's claim for service 
connection for bilateral hearing loss.  This was the last 
final decision regarding this issue.  38 U.S.C.A. § 7105 
(West 1991).  

In a November 1976 rating decision, the RO denied the 
veteran's claim for service connection for otitis media with 
perforated eardrums.  This was the last final decision 
regarding this issue.  38 U.S.C.A. § 7105 (West 1991). 

At the veteran's July 2000 hearing, he asserted that his 
bilateral ear disability included ear infections in addition 
to his hearing loss.  Accordingly, the veteran's claim on 
appeal will be interpreted as one claim regarding whether he 
has submitted new and material evidence in order to reopen a 
claim of service connection for a bilateral ear disability, 
to include bilateral hearing loss and otitis media with 
perforated eardrums.


FINDINGS OF FACT

1.  Evidence submitted subsequent to the August 1985 rating 
decision (denial of service connection for hearing loss) and 
the November 1976 rating decision (determining that new and 
material evidence had not been submitted to reopen a claim 
for service connection for otitis media with perforated 
eardrums) bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
bilateral ear disability, to include hearing loss and otitis 
media with perforated eardrums.

2.  The veteran has current diagnoses of ear drum 
perforations, otitis media, and hearing loss.  

3.  The veteran was hospitalized for two weeks in service for 
otitis media.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1985 RO decision 
(denial of service connection for hearing loss) and the 
November 1976 rating decision (determining that new and 
material evidence had not been submitted to reopen a claim 
for service connection for otitis media with perforated 
eardrums) is new and material and, therefore, the claim of 
service connection for a bilateral ear disability, to include 
hearing loss and otitis media with perforated eardrums is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

2.  The claim of entitlement to service connection for a 
bilateral ear disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran underwent a 
tonsillectomy during service.  At separation in October 1945, 
the veteran's hearing was 20/20 for coin click and 15/15 for 
whispered voice.  It was noted that he did not have diseases 
or defects of the ears.  

In a statement dated July 1975, the veteran asserted that in 
1953, he underwent an inner ear operation.  He asserted that 
he was treated by a doctor from 1955 through 1960 after that.  

In a statement dated July 1975, the veteran asserted that he 
had perforated ear drums and was found to be no longer fit 
for service.  He stated that he was medically discharged from 
service in September 1952.  

At a VA examination in November 1975, the veteran was 
diagnosed with otitis media with perforated ear drums by 
history.  

The veteran underwent a VA audiological examination in 
November 1975.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
40
50
40
LEFT
35
35
35
55
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

In a December 1975 rating decision, the RO denied the 
veteran's claim for service connection for perforated 
eardrums.  

In a statement dated July 1976, B. H. asserted that he knew 
the veteran when he was in service.  He stated that the 
veteran was treated several times in service.  He stated that 
the veteran was alright in boot camp in 1942, but was hard of 
hearing in 1944 through 1945.  

In a November 1976 rating decision, the RO determined that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for otitis media with 
perforated eardrums.  

Evidence submitted subsequent to such decision is summarized 
below:

In an August 1985 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  

Evidence submitted subsequent to such decision is summarized 
below:

A copy of a VA treatment record received in June 1987 shows a 
diagnosis of bilateral ear drum perforations.  

A copy of a VA treatment record dated February 1997 provided 
a provisional diagnosis of decreased hearing bilaterally.  

The veteran submitted a copy of his DD-214 in June 1998 
showing that he was in service from September to October 
1952.  

Copies of the veteran's service medical records from 1952 
were received in July 1998.  At the veteran's enlistment 
examination in September 1952, his ears and drums were 
evaluated as normal.  At the veteran's separation examination 
in October 1952, it was noted that he had had a history of 
draining since childhood.  It was noted that the veteran had 
been hospitalized at Lackland Air Force Base from September 
10, 1952, to September 24, 1952, with otitis media, 
suppurative, chronic, bilateral.  The examiner noted that the 
otitis media existed prior to service, and that it was not 
aggravated by service.  The Medical Board recommended that 
the veteran's application for discharge be approved due to 
his chronic infection of both ears.  

The veteran was afforded a hearing before a traveling member 
of the Board in July 2000, a transcript of which has been 
associated with the claims folder.  The veteran testified 
that he first started having hearing problems right after he 
fell overboard from a tugboat in 1944.  He stated that he did 
not go to sick bay.  He stated that his ears were running and 
he had problems from his tonsils from getting water in his 
head.  He stated that after his tonsils were taken out, he 
was seen for his ears.  He stated that a doctor told him to 
take sulfa drugs and antibiotics.  

He testified that he tried to enlist in the Air Force, but 
was denied enlistment.  He testified that his hearing had 
especially deteriorated in the last 20 years.  He stated that 
after service, there was leakage coming out of his ears that 
had an odor to it.  The veteran testified that he also had 
problems with his ears running.  He stated that he used 
medication to clear his ears up which he bought at a 
drugstore.  He stated that he had spent over $10, 000 for his 
ear problems.  He testified that he was seen by a Dr. Wilson 
about 35 years ago at Marianna, Florida.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a 
bilateral ear disability, to include bilateral hearing loss 
and otitis media with perforated eardrums.

As noted above, in August 1985, the RO denied the veteran's 
claim for service connection for bilateral hearing loss.  
Similarly, in November 1976, the RO denied the veteran's 
claim for service connection for otitis media with perforated 
eardrums.  Under applicable laws and VA regulations, these 
decisions are final, and the veteran's claims may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for a 
bilateral ear disability, to include hearing loss and otitis 
media with perforated eardrums.  The veteran's service 
medical records from 1952 were submitted since the last final 
denials regarding service connection for hearing loss and 
otitis media with perforated eardrums (they had not been of 
record before).  They show that the veteran had been 
hospitalized for 14 days in service for otitis media.  These 
records are new in that they are not merely cumulative of 
other evidence of record. 

These service medical records are also material to his claim.  
Hodge, supra.  They show that the veteran suffered from 
otitis media in service to the degree that he was 
hospitalized for two weeks.  Although it is still not clear 
if the veteran's otitis media pre-existed his service in 
1952, such evidence is not necessary in determining whether 
new and material evidence has been submitted.  These are 
questions to be addressed in determining whether the veteran 
has submitted a well-grounded claim.  The service medical 
records from 1952, either by themselves or in connection with 
the evidence already assembled, are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  

Accordingly, the claim of service connection for a bilateral 
ear disability, to include hearing loss and otitis media and 
perforated eardrums is reopened, and the veteran's claim must 
be considered in light of all the evidence, both old and new.  

Whether the veteran's claim of service connection for a 
bilateral ear disability, to include hearing loss and otitis 
media with perforated ear drums is well grounded.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran asserts that his hearing loss is due to his 
falling overboard from a ship in service in 1944.  He also 
asserts that he has drainage of his ears, and that his 
hearing loss is related to his drainage of his ears.  In 
light of the veteran's two week hospitalization for otitis 
media in service in 1952 and his descriptions of post-service 
ear drainage , his claim for a bilateral ear disability, 
specifically for otitis media is determined to be well-
grounded.

In Schroeder v. West, 212 F. 3d. 1265 (Fed. Cir. 2000), the 
Federal Circuit recently held that, once an appellant has set 
forth a well-grounded claim as a result of a specific in-
service occurrence or aggravation of a disease or injury, 
VA's duty to assist, pursuant to 38 U.S.C.A. §  5107(a), 
attaches to the investigation of all possible in-service 
causes of the disability, including those unknown to the 
claimant.  Id. slip op. at 12.  As such, because the 
veteran's claim for a bilateral ear disability, specifically 
due to otitis media is well grounded, his claim for a 
bilateral ear disability due to the other causes discussed 
above, must also be developed.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a bilateral ear disability, 
to include hearing loss and otitis media and perforated 
eardrums, the claim is reopened.

The claim of entitlement to service connection for a 
bilateral ear disability, to include hearing loss and otitis 
media and perforated eardrums is well grounded.  To this 
extent only, the appeal is granted.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In light of the fact that the veteran's claim of service 
connection for a bilateral ear disability, to include hearing 
loss and otitis media with perforated ear drums is well-
grounded, the duty to assist is triggered.  38 U.S.C.A. 
§ 5107 (b) (West 1991).  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

As previously noted, the record reflects diagnoses of otitis 
media, ear drum perforation, and decreased hearing.  
Accordingly, the veteran's claim for service connection for a 
bilateral ear disability, to include hearing loss and otitis 
media with perforated ear drums must be remanded for a 
medical examination regarding the etiology of the veteran's 
ear disorders.  The examiner should determine whether any 
diagnosed ear disorders were incurred in or aggravated by 
service.  

The veteran has described post-service treatment for his ears 
from Dr. Spires and Dr. Carlo.  In a September 1975 
statement, the veteran provided the addresses at which the 
records from these doctors could be obtained.  In September 
1975, the veteran also submitted a completed a 2142 Form for 
a Dr. Edward Shrump.  It is not clear from the record whether 
the RO has attempted to obtain these records.  At the 
veteran's July 2000 hearing, he asserted that he had been 
treated by a Dr. Wilson about 35 years ago in Marianna, 
Florida for running ears.  

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  Accordingly, the RO should attempt to 
obtain the treatment records from Drs. Spires, Carlo, Shrump, 
and Wilson.  

In a June 1975 rating decision, the RO granted the veteran 
service connection for residuals of a tonsillectomy.  In a 
statement received by the RO in June 1998, the veteran 
asserted that a VA doctor in Orlando had told him that his 
tonsils and ears all worked together.  The veteran should be 
informed of his interest in obtaining such a statement.  

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records 
regarding the veteran's ears that have 
not already been associated with the 
claims folder.  In particular, the RO 
should attempt to obtain the treatment 
records from Drs. Spires, Carlo, Shrump, 
and Wilson.  All efforts to obtain such 
records should be documented in the 
claims folder.  

3.  The veteran should be informed of his 
interest in obtaining a statement from a 
VA doctor in Orlando regarding a possible 
nexus between the veteran's service-
connected tonsil condition and his ear 
disorders.  

4.  The veteran should be scheduled for a 
VA audiological examination.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  List the diagnoses of all 
current ear disorders as precisely 
as possible, including a 
determination regarding whether the 
veteran has hearing loss.  

b.  For each current ear disorder, 
state a medical opinion as to the 
time of initial onset of the 
disorder.  

c.  Is the veteran's curent hearing 
loss related to 
a disease or injury he had in 
service?

d.  What disorders of the ears did 
the veteran have when he was started 
active duty in September 1952 
(Please list the diagnoses in the 
most precise medical terms 
feasible).

e.  What disorders of the ears did 
the veteran have at the end of his 
active service in October 1952? 
(Please list the diagnoses in the 
most precise medical terms 
feasible).

f.  If any of the disorders that the 
veteran had in October 1952 were the 
same disorders that the veteran had 
in September 1952, based on medical 
analysis of the entire record, 
respond to each of the following 
questions: (1) Was there an increase 
in the severity of disability during 
this time; and (2) If there was an 
increase in the severity of 
disability, was the increase beyond 
the natural progress of the 
disorder?

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

5.  After the development requested above 
has been completed, the RO should ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for a bilateral ear 
disability, to include hearing loss and 
otitis media with perforated eardrums.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for a bilateral ear 
disability, to include hearing loss and 
otitis media with perforated eardrums 
which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 



